DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 
Claim Status
Claims 1 and 9-10 are pending.
Claims 2-8 and 11-14 are cancelled.
Claim 10 is withdrawn as being directed to a non-elected invention, the election having been made on 1/29/2020.
Claims 1 and 9 have been examined.

Priority
This application is a 371 of PCT /US2017 /031312 filed on 05/05/2017.
PCT/US2017/031312 has PRO 62/332,894 filed on 05/06/2016.

Withdrawn Rejection
The objection of claim 1 is withdrawn because the amendment to claim 1 overcomes the objection.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by

    PNG
    media_image1.png
    599
    739
    media_image1.png
    Greyscale
Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020, previously cited 4/21/2020) and evidenced by Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31- S39, previously cited 4/21/2020.).
Claim 1 is drawn to a method of treating a fatty acid oxidation condition, a disease, or a symptom with a mitochondria-targeted compound as follows.
The broadest reasonable interpretation of claim 1 shown above is not limited to “an inborn error of fatty acid oxidation” in the wherein clauses. MPEP 2111.04 (I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed”.

    PNG
    media_image2.png
    295
    457
    media_image2.png
    Greyscale
Greenberger et al. teach administration of a mitochondria-targeted antioxidant small molecule of JP4-039 to treat a genetic defective animal (Abstract). Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis shown as follows (p5, Figure 1). One of ordinary skill in the art before the effective filing date of this invention would be “at once envisage” administering JP4-039 to neutralize reactive oxygen species (ROS) in mitochondria to treat any known disease or symptom related to reactive oxygen species (ROS) in mitochondria. Greenberger et al. teach the genus of treating conditions of oxidative stress (ROS) resulting from a genetic disorder of a protein and the instant claims are directed to treat a species of oxidative stress resulting from an inborn enzyme involved in fatty acid oxidation. One of ordinary skill in the art before the effective filing date of this invention would “at once envisage” treating oxidative stress of an inborn error of fatty acid oxidation as evidenced by Olsen’s Table 1 because Olsen et al. demonstrate that oxidative stress of ROS resulting from a defective mitochondrial β-oxidation enzyme of VLCAD, MCAD, and/or LCHAD was well-known before the effective filing date of this instant application. See MPEP 2131.02 (III) “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure”.

    PNG
    media_image3.png
    169
    352
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    128
    297
    media_image4.png
    Greyscale
With respect to claim 9, Greenberger et al. teach the use of a mitochondrial targeted compound of JP4-039 to reduce oxidative stress induced in the mitochondria (p5, Fig 1). The structure of JP4-039 in figure 1 as follows

Applicant’s Arguments
(i)	Claim 1 does not recite "optionally" or make use of any contingent or conditional language. Rather, the scope of the claim is clear (Remarks, p4, last para).
(ii)	Greenberger, by the Office Action's own admission, does not disclose or suggest such treatment, thus the claims cannot be anticipated thereby (Remarks, p4, last para).
(iii)	Addidavit argument (a) Greenberger’s fatty acid oxidation is induced different from in inborn errors of fatty acid oxidation (AD, p2-3, Sec 5-7), (b) Olsen, the reference 1s silent as to irradiation, radiosensitivity, and the XJB or JP4 molecules (AD, p3, Sec 8), and (c) Multiple antioxidants have been tried in patients in clinical trials with no effect. JP4-039 was the only antioxidant able to significantly decrease superoxide generation in VLCAD deficient cells (AD, p4, Sec 10-11).
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the argument is not commensurate in the scope of the claims as the wherein clauses do not add an active step to the claimed method taught by Greenberger et al. Furthermore, applicant narrowly interprets the criteria of 102 rejection. MPEP 2131.02 (III) states “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination. " Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). Olsen’s Table 1 demonstrates one of ordinary skill in the art before the effective filing date of this invention would be “at once envisage” to treat oxidative stress of an inborn error of fatty acid oxidation by Greenberger’s JP4-039.
Applicant’s argument (ii) is not persuasive because the argument is false as evidenced by the examiner rejecting the instant claims by the prior art of Greenberger et al. and evidenced by Olsen et al. 
Applicant’s affidavit arguments (iii)(a)-(iii)(c) are not persuasive for the reasons as follows:
Applicant’s AD (iii)(a) is not persuasive because the argument is not commensurate in the scope of the claims. The broadest claim interpretation is a method of treating a fatty acid condition not limited to a cause of fatty acid oxidation condition as argued by applicant.
Applicant’s AD (iii)(b) is not persuasive because Olsen et al. is recited as evidence to show one of ordinary skill in the art before the effective filing date of this invention would be “at once envisage” to treat oxidative stress of an inborn error of fatty acid oxidation. In particular, Olsen et al. demonstrate that oxidative stress of ROS resulting from a defective mitochondrial β-oxidation enzyme of VLCAD, MCAD, and/or LCHAD was well-known before the effective filing date of this instant application.
Applicant’s AD (iii)(c) is not persuasive because Greenberger et al. teach the antioxidant compound is JP4-039, not any other compounds as argued by applicant. Furthermore, applicant shows Greenberger’s JP4-039 significantly decreases superoxide generation in VLCAD deficient cells (Fig. 28A-D), which is consistent with Greenberger’s teaching of JP4-039.
For at least the reasons above, the arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020, previously cited 4/21/2020) in view of Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31-S39, previously cited 4/21/2020.).
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020, previously cited 4/21/2020) and evidenced by Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31- S39, previously cited 4/21/2020.).
Claim 1 is drawn to a method of treating a fatty acid oxidation condition, a disease, or a symptom with a mitochondria-targeted compound as follows. The broadest reasonable interpretation of claim 1 shown above is not limited to “an inborn error of fatty acid oxidation” in the wherein clauses. MPEP 2111.04 (I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed”.

    PNG
    media_image1.png
    599
    739
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    295
    457
    media_image2.png
    Greyscale
Greenberger et al. teach administration of a mitochondria-targeted antioxidant small molecule of JP4-039 to treat a genetic defective animal (Abstract). Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis shown as follows (p5, Figure 1). 
Greenberger et al. do not explicitly teach a treated fatty acid oxidation condition resulting from the inborn error of fatty acid oxidation enzymes. 
Olsen et al. teach fatty acid oxidation (FAO) defects resulting from inherited genetic

    PNG
    media_image5.png
    193
    410
    media_image5.png
    Greyscale
 diseases (Abstract). Olsen et al. teach accumulated FAO substrates or derivatives are associated with production and creation of pathological amounts of oxidative stress, which may disturb the respiratory chain and the energy production, and thus fortify a cell death spiral (S32, col 2, 3. Cellular/ oxidative stress in FAO disorders, para 1; S35, Table 2), consistent with Greenberger’s teaching described above. Olsen et al. teach the enzymes involved in the inborn error of fatty acid oxidation including VLCAD, MCAD, and LCHAD shown above (S32, Table 1). Olsen et al. further teach that the level of reactive oxygen species (ROS) increases inside mitochondria under oxidative stress in a patient with FAO disorders having accumulated substrates/metabolites and the mutant enzymes listed in Table 1 (S35, 5. ROS generation and cellular stress response in FAO disorders). MPEP 2143(I)(D) states “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. In the present case, one of ordinary skill in the art would have found it obvious to administer Greenberger’s ROS neutralization compound (mitochondria-targeted JP4-039) to treat Olsen’s FAO disorders comprising ROS inside mitochondria under oxidative stress.

    PNG
    media_image4.png
    128
    297
    media_image4.png
    Greyscale
With respect to claim 9, Greenberger et al. teach the use of a mitochondrial targeted compound of JP4-039 to reduce oxidative stress induced in the mitochondria (p5, Fig 1). The structure of JP4-039 in figure 1 as follows
One of ordinary skill in the art before the effective filing date of this invention would be “at once envisage” administering JP4-039 to neutralize reactive oxygen species (ROS) in mitochondria to treat any known disease or symptom related to reactive oxygen species (ROS) in mitochondria. Greenberger et al. teach the genus of treating conditions of oxidative stress (ROS) resulting from a genetic disorder of a protein and the instant claims are directed to treat a species of oxidative stress resulting from an inborn enzyme involved in fatty acid oxidation. Olsen et al. is recited to demonstrate that 
    PNG
    media_image3.png
    169
    352
    media_image3.png
    Greyscale
oxidative stress of ROS resulting from a defective mitochondrial β-oxidation enzyme of VLCAD, MCAD, and/or LCHAD was well-known before the effective filing date of this instant application (Table 1). See MPEP 2131.02 (III) “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure”.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to treat fatty acid oxidation resulting from defective mitochondrial β-oxidation enzymes with Greenberger’s JP4-039 because (a) 
One of ordinary skill in the art before the effective filing date of this instant invention would have found it obvious to administer Greenberger’s JP4-039 to treat Olsen’s FOA disorder with one or more mutant enzymes involved fatty acid oxidation because (a) Greenberger et al. teach the use of JP4-039 to reduce oxidative stress by neutralize reactive oxygen species (ROS) induced inside the mitochondria (p5, Fig 1) and (b) Olsen et al. teach that the level of reactive oxygen species (ROS) increases inside mitochondria under oxidative stress in a patient with FAO genetic disorders having accumulated substrates/metabolites and the mutant enzymes listed in Table 1 (S35, 5. ROS generation and cellular stress response in FAO disorders). The combination would have had a reasonable expectation of success because Greenberger et al. show administration of the compound JP4-039 able to neutralize ROS inside mitochondria and prevent abnormal oxidation of fatty acids and cytochrome C-mediated apoptosis (See Greenberger p5, Figure 1).
Applicant’s Arguments
(i)	Greenberger’s fatty acid oxidation is induced different from in inborn errors of fatty acid oxidation (Remarks, p5, para 2).
(ii)	Olsen, the reference only discusses oxidative damage and the mitochondria at a very high level of generality, and is silent as to the specific molecules recited in claim 1, even though, at the time that Olsen was published, these compounds had long been known (Remarks, p5, para 3).
(iii)	JP4-039 in treating inborn errors of fatty acid oxidation was not predictable because the other antioxidant of did not affect fatty acid oxidation (Remarks, p5, last para bridging to p6, para 1).
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the argument is not commensurate in the scope of the claims. The broadest claim interpretation is a method of treating a fatty acid condition not limited to a cause of fatty acid oxidation condition as argued by applicant.
Applicant’s argument (ii) is not persuasive because Olsen et al. is recited to show the reason to combine Greenberger et al. and Olsen et al. is “at once envisage” to one of ordinary skill in the art before the effective filing date of this invention as oxidative stress of ROS resulting from a defective mitochondrial β-oxidation enzyme of VLCAD, MCAD, and/or LCHAD was well-known before the effective filing date of this instant application.
Applicant’s argument (iii) is not persuasive because the argument of other antioxidant of bezafibrate is not relevant to the instant rejection based on the specific compound of JP4-039. To argue unpredictable result, applicant should compare to the compound of JP4-039 in the closest prior art of Greenberger et al.
For at least the reasons above, the arguments are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,288,551 B2 (the '551 patent) in view of Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020.) and evidenced by Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31-S39, previously cited 4/21/2020.).
Claims 1-4 of the '551 patent disclosed a compound of JP4-094 as follows.

    PNG
    media_image6.png
    107
    258
    media_image6.png
    Greyscale

Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis (p5, Figure 1). One of ordinary skill in the art would have found it obvious to administer JP4-039 to neutralize reactive oxygen species (ROS) in mitochondria to treat any known disease or symptom related to reactive oxygen species (ROS) and abnormal fatty acid oxidation in mitochondria. Greenberger et al. teach the genus of treating conditions of oxidative 
    PNG
    media_image3.png
    169
    352
    media_image3.png
    Greyscale
stress (ROS) resulting from a genetic disorder of a protein and the instant claims are directed to treat a species of oxidative stress resulting from an inborn enzyme involved in fatty acid oxidation. One of ordinary skill in the art would “at once envisage” treating oxidative stress of an inborn error of fatty acid oxidation as evidenced by Olsen’s Table 1 shown above, satisfying the instant claim 1. See MPEP 2131.02 (III) “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure”.

    PNG
    media_image4.png
    128
    297
    media_image4.png
    Greyscale
With respect to claim 9, Greenberger et al. teach the use of a mitochondrial targeted compound of JP4-039 to reduce oxidative stress induced in the mitochondria (p5, Fig 1). The structure of JP4-039 in figure 1 as follows
Applicant’s Arguments
Applicant’s argues none of the claims of the cited patents relate to any methods of use, and it cannot be said that any of the cited patents, even taken in view of Greenberger and Olsen (Remarks, p6, last para).
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive because claims 1-4 of U.S. Patent No. 8,288,551 B2 (the '551 patent) in view of Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020.) and evidenced by Olsen et al. teach this instant invention. Furthermore, MPEP does not prohibit this double patenting rejection as argued by applicant.

2.	Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 9,216,976 B2 (the '976 patent) in view of Greenberger et al. (Front Oneal. 2014 Feb l 7;4:24, previously cited 4/21/2020.) and evidenced by Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31-S39, previously cited 4/21/2020.).
Claims 1 and 3 of the '976 patent disclosed a compound of JP4-039. 
Claims 1 and 3 of the '976 patent do not explicitly teach a method of using JP4-039 to treat a fatty acid oxidation condition, resulting from inborn error of fatty acid oxidation.

    PNG
    media_image3.png
    169
    352
    media_image3.png
    Greyscale
Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis (p5, Figure 1). One of ordinary skill in the art would have found it obvious to administer JP4-039 to neutralize reactive oxygen species (ROS) in mitochondria to treat any known disease or symptom related to reactive oxygen species (ROS) and abnormal fatty acid oxidation in mitochondria. Greenberger et al. teach the genus of treating conditions of oxidative stress (ROS) resulting from a genetic disorder of a protein and the instant claims are directed to treat a species of oxidative stress resulting from an inborn enzyme involved in fatty acid oxidation. One of ordinary skill in the art would “at once envisage” treating oxidative stress of an inborn error of fatty acid oxidation as evidenced by Olsen’s Table 1 shown above, satisfying the instant claim 1. See MPEP 2131.02 (III) “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure”.
With respect to claim 9, Greenberger et al. teach the use of a mitochondrial targeted compound of JP4-039 to reduce oxidative stress induced in the mitochondria (p5, Fig 1). The 
    PNG
    media_image4.png
    128
    297
    media_image4.png
    Greyscale
structure of JP4-039 in figure 1 as follows.

Applicant’s Arguments
Applicant’s argues none of the claims of the cited patents relate to any methods of use, and it cannot be said that any of the cited patents, even taken in view of Greenberger and Olsen (Remarks, p6, last para).
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive because claims 1-4 of U.S. Patent No. 8,288,551 B2 (the '551 patent) in view of Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020.) and evidenced by Olsen et al. teach this instant invention. Furthermore, MPEP does not prohibit this double patenting rejection as argued by applicant.

3.	Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. US 9,217,000 B2 (the '000 patent) in view of Greenberger et al. (Front Oneal. 2014 Feb l 7; 4:24, previously cited 4/21/2020.) and evidenced by Olsen et al. (Molecular Genetics and Metabolism. 2013; 110: S31-S39, previously cited 4/21/2020.).
Claims 1 and 5-7 of the '000 patent disclosed a compound of JP4-039.
Claims 1 and 5-7 of the '000 patent do not explicitly teach a method of using JP4-039 to treat a fatty acid oxidation condition.
Greenberger et al. show JP4-039 is effective to neutralize reactive oxygen species (ROS) in mitochondria to prevent damage of inner mitochondrial membrane and cell death, including abnormal oxidation of fatty acids and release of mitochondrial cytochrome C leading to apoptosis (p5, Figure 1). One of ordinary skill in the art would have found it obvious to administer JP4-039 to neutralize reactive oxygen species (ROS) in mitochondria to treat any known disease or symptom related to reactive oxygen species (ROS) and abnormal fatty acid oxidation in mitochondria. Greenberger et al. teach the genus of treating conditions of oxidative stress (ROS) resulting from a genetic disorder of a protein and the instant claims are directed to treat a species of oxidative stress resulting from an inborn enzyme involved in fatty acid oxidation. One of ordinary skill in the art would “at once envisage” treating oxidative stress of an inborn error of fatty acid oxidation as evidenced by Olsen’s Table 1 shown above, satisfying the instant claim 1. See MPEP 2131.02 (III) “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged" from the disclosure”.
With respect to claim 9, Greenberger et al. teach the use of a mitochondrial targeted compound of JP4-039 to reduce oxidative stress induced in the mitochondria (p5, Fig 1). The 
    PNG
    media_image4.png
    128
    297
    media_image4.png
    Greyscale
structure of JP4-039 in figure 1 as follows.
Applicant’s Arguments
Applicant’s argues none of the claims of the cited patents relate to any methods of use, and it cannot be said that any of the cited patents, even taken in view of Greenberger and Olsen (Remarks, p6, last para).
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive because claims 1-4 of U.S. Patent No. 8,288,551 B2 (the '551 patent) in view of Greenberger et al. (Front Oneal. 2014 Feb 17;4:24, previously cited 4/21/2020.) and evidenced by Olsen et al. teach this instant invention. Furthermore, MPEP does not prohibit this double patenting rejection as argued by applicant.
Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
28-July-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615